Lochrane, Chief Justice.
Where a motion was made for a new trial, on the ground that the verdict was contrary to evidence, and was overruled by the Court, and the record shows the case was fairly submitted to the jury, and there is sufficient evidence to sustain their finding:
Held, Under the previous rulings of this Court, that we will not interfere to set aside the verdict or grant a new trial when the case has been properly submitted to the jury, and there is evidence in the record to sustain the verdict, and the Court below has refused a new trial.
Judgment affirmed.